Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Benson I. Ejindu d/b/a Joy Medical Supply,
(PTAN: 6686720001),

Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-13-850
Decision No. CR3009

Date: November 27, 2013

DECISION

I grant the motion of the Centers for Medicare & Medicaid Services (CMS) for summary
disposition and sustain the revocation of Petitioner Benson I. Ejindu d/b/a Joy Medical
Supply’s enrollment and billing privileges as a supplier in the Medicare program.

I. Background

Prior to the revocation at issue in this case, Petitioner was enrolled in the Medicare
program as a supplier of durable medical equipment, prosthetics, orthotics and supplies
(DMEPOS).' Ina letter dated February 20, 2013, National Supplier Clearinghouse
(NSC), the CMS contractor, informed Petitioner that his billing number was revoked
retroactively to February 7, 2013. CMS Exhibit (Ex.) 1. The letter stated that on January
31, 2013 and February 7, 2013, an NSC site inspector attempted to conduct a site visit of
Petitioner’s business location, but was unsuccessful because the facility was closed
during the posted hours of operation, in violation of 42 C.F.R. §§ 424.57(c) and
424.535(a)(5)(ii). CMS Ex. 1. On February 28, 2013, Petitioner requested

' A “supplier” is a “physician or other practitioner, or an entity other than a provider, that
furnishes health care services under Medicare.” 42 C.F.R. § 400.202.
reconsideration. CMS Ex. 2. The Medicare hearing officer issued an unfavorable
reconsideration decision on April 24, 2013. CMS Ex. 3. Petitioner timely filed a request
for hearing (RFH) before an Administrative Law Judge (ALJ) by letter dated May 15,
2013, and I issued an Acknowledgment and Initial Docketing Order (Order).

Pursuant to the Order, on June 26, 2013, CMS filed a Motion for Summary Judgment and
Brief in Support Thereof (CMS Motion). CMS proffered six exhibits in support of its
Motion (CMS Exs. 1-6). On July 11, 2013, Petitioner filed his response to the CMS
Motion (P. Response) and proffered three exhibits in support of his response (P. Exs.
1-3). In the absence of objection from either party, I admit all the proffered exhibits into
the record.

Il. Controlling Statutes and Regulations

Pursuant to section 1834(j)(1)(A) of the Social Security Act, a DMEPOS supplier may
not be reimbursed for items provided to an eligible Medicare beneficiary unless the
supplier has a supplier number issued by the Secretary of the U.S. Department of Health
& Human Services. To receive a supplier number, a DMEPOS supplier must meet and
maintain each of the supplier enrollments standards set forth in 42 C.F.R. § 424.57(c)(1)-
(30). Among other things, a DMEPOS supplier must maintain a physical facility on an
appropriate site which is in a location that is accessible to the public, staffed during
posted hours of operation, and maintained with a visible sign and posted hours of
operation. 42 C.F.R. § 424.57(c)(7). Also, a DMEPOS supplier must permit CMS or its
agent to conduct on-site inspections to determine supplier compliance with each of the
enrollment standards. 42 C.F.R. § 424.57(c)(8). CMS will revoke a currently-enrolled
Medicare supplier’s billing privileges if CMS or its agent determines that the supplier is
not in compliance with any supplier enrollment standard. 42 C.F.R. § 424.57(d); see
also 1866I1CPayday.com, DAB No. 2289, at 13 (2009) (‘[F]ailure to comply with even
one supplier standard is a sufficient basis for revoking a supplier's billing privileges.”).

In addition, if an on-site visit reveals that a supplier is no longer operational, or
otherwise fails to meet one of the supplier standards, CMS may revoke the supplier’s
Medicare billing privileges. 42 C.F.R. § 424.535(a)(5)(ii). A provider or supplier is
operational if it “has a qualified physical practice location, is open to the public for the
purpose of providing health care related services, is prepared to submit valid Medicare
claims, and is properly staffed, equipped, and stocked . . . to furnish these items or
services.” 42 C.F.R. § 424.502. The effective date of revocation is the date CMS
determines the supplier was no longer operational. 42 C.F.R. § 424.535(g).
Ill. Issues, Findings of Facts and Conclusions of Law
A. Issue

The issue before me in this case is whether CMS or its contractor had a basis to revoke
Petitioner’s enrollment as a supplier in the Medicare program.

B. Findings of Facts and Conclusions of Law

CMS is entitled to summary disposition because the undisputed facts
establish that Petitioner was not operational in violation of 42 C.F.R.
§ 424.57(c)(7).

Summary disposition is appropriate when a case presents no issue of material fact, and its
resolution turns on questions of law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-
48 (1986). The Departmental Appeals Board (Board) has stated that, “[w]hile the Federal
Rules of Civil Procedure (FRCP) are not binding in this administrative appeal, we are
guided by those rules and by judicial decisions on summary judgment... .” Senior
Rehabilitation and Skilled Nursing Center, DAB No. 2300, at 3 (2010) (internal citation
omitted). The party moving for summary judgment carries the initial burden of showing
that there are no genuine issues of material fact and that it is entitled to judgment as a
matter of law. Jd. If the moving party carries its burden, then the non-moving party must
come forward with specific facts showing that there is a genuine issue for trial. Jd.

Furthermore, in determining whether there are genuine issues of material fact, I must
view the evidence in the light most favorable to the non-moving party, drawing all
reasonable inferences in that party’s favor. Jd. (citing United States v. Diebold, Inc., 369
U.S. 654, 655 (1962)). Finally, the Board has instructed that for purposes of summary
judgment, an ALJ must not engage in assessing credibility or evaluating the weight of
conflicting evidence. Holy Cross Village at Notre Dame, DAB No. 2291, at 5 (2009).

I find that summary disposition is appropriate in this case because there are no material
facts in dispute, and because this case turns entirely on questions of law. I conclude that
CMS’s position is correct as a matter of law.

In this case, the material and dispositive facts are not in dispute. Petitioner was a
DMEPOS supplier that participated in the Medicare program. Petitioner’s posted hours
of operation were explicitly Monday through Friday, 10:00 a.m. through 4:00 p.m. CMS
Ex. 4. On January 31, 2013, at approximately 10:15 a.m., an NSC site inspector
attempted to inspect Petitioner’s facility, but no one responded to her knocking although
a light inside the office was on. Id. at 3, 9; CMS Ex. 5. On February 11, 2013, at
approximately 11:02 a.m., an NSC site inspector made another attempt to inspect
Petitioner’s facility, but again no one responded to the inspector’s knock. CMS Ex. 4 at
3, 9; CMS Ex. 6.

Petitioner argues that he was present in the facility during the two investigator visits. P.
Response at 1. Further, Petitioner provides evidence in support of his assertion in the
form of cellular telephone records from the dates at issue. P. Exs. 1, 2. Petitioner
explains that he locks the door when he makes telephone calls when he is alone in the
shop. P. Response at 2.

For the purposes of summary judgment, I accept Petitioner’s assertions as true, but even
if true they are unavailing. The regulations require suppliers to maintain facilities that are
“accessible and staffed during posted hours of operation.” 42 C.F.R.

§ 424.57(c)(7)(i)(C). In this context, “accessible” takes on a common-sense meaning: it
means an unlocked door that swings open when a visitor to the facility pushes or pulls it,
or that is opened by the occupant in response to a knock or bell, allowing the visitor to
enter the facility. If the door to the facility is locked, then the common-sense question is
whether the facility door is promptly unlocked in immediate response to a knock or a bell
or a buzzer. The result-driven criterion for a facility’s being “accessible” seems
obviously to be the access available to the potential customer. And thus, if the facility is
not accessible when entry is attempted during posted hours of operation, then it is not in
conformance with the supplier regulation. 42 C.F.R. § 424.57(c)(7)(i)(C). In the present
case, even assuming that Petitioner was in the back office on a telephone call, if he did
not hear the inspector knock, then he would not have heard a customer knock either. The
facts of this case show that on two visits, the facility was for all practical purposes closed
to anyone who sought entry, and was just as inaccessible at those times as it would have
been if Petitioner had been completely absent from the premises.

The undisputed facts establish the Petitioner’s facility was not open and accessible on
January 31, 2013 and on February 11, 2013, at the times of the attempted site visits.
Based on the undisputed facts set out above, Petitioner failed to meet these standards.

Thus, for the reasons stated above, I find that CMS had a basis to revoke Petitioner’s
supplier number for failure to comply with the DMEPOS supplier requirements.
IV. Conclusion

Because the undisputed facts establish that Petitioner did not meet all the standards
required by 42 C.F.R. § 424.57(c), I grant CMS’s motion for summary disposition and
sustain the revocation of Petitioner’s supplier number.

/s/
Richard J. Smith
Administrative Law Judge

